[Cite as State ex rel. Hillman v. Holbrook, 129 Ohio St.3d 126, 2011-Ohio-3090.]




 THE STATE EX REL. HILLMAN, APPELLANT, v. HOLBROOK, JUDGE, APPELLEE.
                      [Cite as State ex rel. Hillman v. Holbrook,
                        129 Ohio St.3d 126, 2011-Ohio-3090.]
Appeal from dismissal of a petition for a writ of procedendo — Acts requested
        had already been performed — Judgment affirmed.
     (No. 2011-0427 — Submitted June 21, 2011 — Decided June 29, 2011.)
      APPEAL from the Court of Appeals for Franklin County, No. 10AP-552.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Robert L. Hillman, for a writ of procedendo to compel appellee,
Franklin County Court of Common Pleas Judge Michael J. Holbrook, to rule on
certain motions in Hillman v. Edwards, Franklin C.P. No. 09CVA09-13707.
Judge Holbrook ruled on the motions on September 9, 2010. His performance of
the acts requested by Hillman rendered the procedendo claim moot. See State ex
rel. Howard v. Skow, 102 Ohio St.3d 423, 2004-Ohio-3652, 811 N.E.2d 1128, ¶ 9.
        {¶ 2} Moreover, the court of appeals did not err in denying Hillman’s
motion for an order for its magistrate to show cause why she should not be held in
contempt of court for granting Judge Holbrook’s motion for leave to immediately
file his answer to Hillman’s complaint in procedendo. There is no evidence that
the magistrate violated any court order in her ruling. And even had the court of
appeals determined that the judge did not submit a timely response to the
complaint, a default judgment in Hillman’s favor on his procedendo claim would
not have been appropriate. See State ex rel. Winnick v. Gansheimer, 112 Ohio
St.3d 149, 2006-Ohio-6521, 858 N.E.2d 409, ¶ 7; Civ.R. 55(D) (a default
                              SUPREME COURT OF OHIO




judgment may be entered against the state only if the “claimant establishes his
claim or right to relief by evidence satisfactory to the court”).
       {¶ 3} We deny Hillman’s motion to proceed to judgment pursuant to
S.Ct.Prac.R. 6.7, because although appellee failed to file a timely merit brief,
reversal of the court of appeals’ judgment is not warranted because Hillman’s
brief does not “reasonably appear[] to sustain reversal.” See State ex rel. Keith v.
McMonagle, 106 Ohio St.3d 61, 2005-Ohio-3669, 831 N.E.2d 433, fn. 1.
                                                                    Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Robert L. Hillman, pro se.
                             ______________________




                                           2